NOT DESIGNATED FOR PUBLICATION

                                           No. 123,894

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                  JANELL M. HAMMARLUND,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Lyon District Court; W. LEE FOWLER, judge. Opinion filed December 10, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before GARDNER, P.J., SCHROEDER and CLINE, JJ.


       PER CURIAM: Janell M. Hammarlund appeals the district court's revocation of her
probation, claiming the district court abused its discretion.


       We granted Hammarlund's unopposed motion for summary disposition pursuant to
Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). After reviewing the record on
appeal and finding no error, we affirm the district court's decision.




                                                 1
                                          FACTS

       In October 2017, Hammarlund was convicted of aggravated burglary of a
dwelling, a severity level 4 person felony. See K.S.A 2016 Supp. 21-5807(b)(1),
(c)(2)(A). Hammarlund sought a dispositional departure at her sentencing, which the
district court granted. The district court placed Hammarlund on probation for 36 months
and ordered an underlying prison sentence of 52 months in prison along with 36 months
of postrelease supervision.


       Between October 2019 and August 2020, Hammarlund violated her probation five
times and received two-day county jail sanctions each time. In May 2020, she agreed to
extend her probation until January 2022 to allow her time to successfully graduate the
drug court program.


       In November 2020, the State moved for drug court sanctions and to review or
revoke Hammarlund's probation after Hammarlund's probation officer alleged she had
violated the law by driving with expired tags, contacting people she was prohibited from
contacting, and failing several drug tests. Hammarlund stipulated to the violations and
was sanctioned with 120 days in prison.


       In April 2021, the State moved to revoke Hammarlund's probation, after her
probation officer alleged Hammarlund had lied to her about whether she had submitted to
required drug testing, had tested positive for methamphetamine, and had submitted other
suspicious urine samples. Hammarlund again stipulated to the violations. She urged the
court to impose a 180-day prison sanction instead of revoking her probation.


       The district court found that all available resources to assist Hammarlund had been
exhausted, and she had shown she was not amenable to drug treatment or probation. The




                                            2
district court revoked Hammarlund's probation and ordered her to serve the rest of her
underlying prison sentence.


                                         ANALYSIS

       Hammarlund now argues the district court abused its discretion by revoking her
probation and imposing her underlying sentence. Judicial discretion is abused if judicial
action (1) is arbitrary, fanciful, or unreasonable, i.e., if no reasonable person would have
taken the view adopted by the district court; (2) stems from an error of law, i.e., if the
discretion is guided by an erroneous legal conclusion; or (3) stems from an error of fact,
i.e., if substantial competent evidence does not support a factual finding on which a
prerequisite conclusion of law or the exercise of discretion is based. State v. Ward, 292
Kan. 541, 550, 256 P.3d 801 (2011).


       A district court's discretion in revoking probation is limited by statute. Because
Hammarlund committed her underlying offense in April 2017, the district court had to
follow the procedure provided by K.S.A. 2016 Supp. 22-3716. State v. Coleman, 311
Kan. 332, 337, 460 P.3d 828 (2020); State v. Dominguez, 58 Kan. App. 2d 630, 634, 473
P.3d 932 (2020). Under this statute, a district court must impose graduated sanctions
before it can revoke an offender's probation. Here, the district court had to impose either
a 2- or 3-day jail sanction and then a 120- or a 180-day prison sanction before it could
revoke Hammarlund's probation. See K.S.A. 2016 Supp. 22-3716(c)(1)(A)-(D).


       The district court followed the procedures outlined in K.S.A. 2016 Supp. 22-3716.
Before revoking Hammarlund's probation, the district court imposed several intermediate
sanctions. Hammarlund stipulated to violating the terms of her probation, and the district
court had the legal authority to revoke her probation for those violations. And since a
reasonable person could have taken the view adopted by the court—that Hammarlund




                                              3
was not amenable to probation or drug treatment—the district court did not abuse its
discretion in revoking Hammarlund's probation.


      As a result, we affirm the district court's revocation of Hammarlund's probation.


      Affirmed.




                                            4